



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Pearlman v. Phelps,









2014 BCCA 20




Date: 20140116

Docket: CA039642

Between:

David Pearlman

Appellant

(Plaintiff)

And

Phelps Leasing
Ltd. and Thanh Hoang Phan

Respondents

(Defendants)




Before:



The Honourable Madam Justice Kirkpatrick

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Groberman




Review of Order: Court
of Appeal of British Columbia, July 2, 2013

(Pearlman v. Phelps
, Vancouver Registry No. CA039643 and CA040978)

Oral Reasons for Judgment




Appellant appearing In Person:



D. Pearlman





Counsel for the Respondent:



V.G. Critchley





Place and Date of Hearing:



Vancouver, British
  Columbia

January 16, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2014








Summary:

Review application
dismissed.

[1]

KIRKPATRICK J.A.
: Mr. Pearlman applies pursuant to s. 96 of the
Court
of Appeal Act
, R.S.B.C. 1996, c. 77, to discharge or vary the order of a
single justice, which dismissed his application for leave to appeal.

[2]

The test Mr. Pearlman must satisfy is well known and is set out in
Halderson
v. Coquitlam (City)
, 2000 BCCA 672. On at least six occasions during his
oral submissions, we asked Mr. Pearlman to address the manner in which the
justice was said to have erred. He did not do so.

[3]

The onus not having been met, I would dismiss the review.

[4]

FRANKEL J.A.
: I agree.

[5]

GROBERMAN J.A.
: I agree.

[6]

KIRKPATRICK J.A.
: The review is dismissed.

The Honourable Madam Justice Kirkpatrick


